Citation Nr: 1430750	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (stroke).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating for a low back disability in excess of 20 percent prior to January 11, 2011, and a rating in excess of 40 percent since.

5.  Entitlement to a rating in excess of 20 percent for neurogenic claudication of the left lower extremity.

6.  Entitlement to a rating in excess of 20 percent for neurogenic claudication of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and March 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for hypertension and a cervical spine disability as well as entitlement to increased ratings for bilateral neurogenic claudication of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A probative medical opinion links the Veteran's cerebrovascular accident to his high blood pressure readings during service.

2.  Prior to January 11, 2011, the Veteran's low back disability was manifested by subjective complaints of constant pain and forward flexion to 45 degrees; there was no evidence of ankylosis; and there were no incapacitating episodes as defined by regulation.

3.  Since January 11, 2011, the Veteran's low back disability has been manifested by subjective complaints of constant pain and forward flexion to 30 degrees or less; there was no evidence of ankylosis; and there were no incapacitating episodes as defined by regulation.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a cerebrovascular accident (stroke) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating for a low back disability in excess of 20 percent prior to January 11, 2011, and a rating in excess of 40 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

April 2009 and December 2010 letters satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted and opinions were obtained in April 2009, January 2011, and September 2011; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The examinations include interviews with the Veteran, reviews of the record, and full physical examinations addressing the relevant criteria for each disability.  The examination reports are adequate to adjudicate the Veteran's claim.

There is no indication in the record that any additional evidence relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service. 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Facts and Analysis

The Veteran's service treatment records show that he had several elevated blood pressure readings.  In October 1992, there were three separate high blood pressure recordings noted.  On October 8, 1992 the Veteran's blood pressure was 143 systolic over 91 diastolic.  On October 9, 1992, the Veteran's blood pressure was 139 systolic over 99 diastolic.  On October 23, 1992, the Veteran's blood pressure was 147 systolic over 91 diastolic.  

On the Veteran's retirement physical in October 1996 his sitting blood pressure was 165 systolic over 98 diastolic.

There is no medical evidence of record covering the period October 1996 to May 2001.  

According to an outpatient VA treatment note dated May 2001, the Veteran was diagnosed with hypertension and prescribed Lisinopril as early as 2000.  VA treatment records between May 2001 and May 2010 continue to show treatment for hypertension.

In May 2010, the Veteran suffered a stroke.

In January 2011, a VA examiner opined that that the Veteran's hypertension at least as likely as not caused the Veteran's stroke.  The Veteran, however, is not currently service connected for hypertension.  Thus, he currently cannot be afforded service-connection for a stroke as secondary to his hypertension.

In July 2011, Dr. Drake, the Veteran's treating physician for over ten years, reviewed the Veteran's active duty service medical records, and opined that the Veteran's multiple elevated blood pressure readings during service more likely than not contributed to his recent stroke.  Dr. Drake's opinion constitutes competent medical evidence of a relationship between the Veteran's in-service high blood pressure readings and his stroke.  Notably, Dr. Drake attributed the Veteran's stroke to his high blood pressure readings in service rather than a diagnosis of hypertension.  

While there is a negative nexus opinion contained in a 2011 VA examination, no medical rationale is provided for the opinion (rather, the examiner attempted to provide a legal rationale).  Accordingly, it is of no probative value.

Service connection is warranted.

Principles of Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of the two disability ratings shall be applied, the higher is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria:

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Diagnostic Code 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  It provides a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees;  or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

To receive a rating higher than 40 percent for his low back disability, there must be unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.

A 40 percent disability rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent disability rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. 

For the purpose of rating under Diagnostic Code 5242, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Facts

In March 2009, the Veteran filed a claim for a rating in excess of 20 percent for his low back disability.  In a November 2012 decision, the RO increased the Veteran's rating for his low back disability to 40 percent effective January 11, 2011.  

On VA examination in April 2009, the Veteran complained of pain, stiffness, and numbness in his spine, but denied loss of bladder or bowel control.  He reported that pain was elicited by physical activity and relieved by rest and medication.  He also reported that his low back symptoms prevented him from climbing or lifting objects, but did not result in incapacitation.  He was prescribed Naproxen and Robaxin for his low back pain.  

On physical examination, the examiner noted that the Veteran's posture was within normal limits; however, he walked with a limp and required a cane for ambulation.  There was no evidence of ankylosis or radiating pain on movement, but lumbar tenderness and a muscle spasm were present.  Range of motion testing revealed the following: forward flexion was 45 degrees; extension was 13 degrees; right lateral flexion was 18 degrees; left lateral flexion was 16 degrees; right rotation was 14 degrees; and left rotation was 15 degrees.  The examiner noted evidence of pain at the end of each range of motion test.  Additionally, the examiner concluded that the Veteran's spine is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  However, there was no additional limitation in range of motion following repetitive use.  Lastly, the examiner noted signs of lumbar intervertebral disc syndrome including lumbosacral motor weakness and sensory deficits in the Veteran's right leg.  The examiner assessed degenerative disc disease, status post lumbar surgery and lumbar intervertebral disc syndrome.  He concluded that the Veteran's low back disability had a severe impact on his occupation and daily activities.

Additional private treatment records from Dr. Pagnanelli at Southwestern Neurosciences reveals continued treatment for worsening low back pain.  In October and November 2010, Dr. Pagnanelli suggested surgical intervention if and when the Veteran's pain became intolerable.  VA treatment records include additional diagnoses of spinal stenosis, sciatica, and lumbago.  The Veteran was treated with pain-relieving medication such as Tramadol, Tylenol, Naproxen, and Flexirol.  He told VA doctors he would like to wait before undergoing additional surgical intervention because he was advised that there was no guarantee that it would prove useful.

On examination in January 2011, the Veteran reported that he misses ten days of work a month due to his stroke, low back pain, and leg disability.  The physical findings of tenderness, abnormal gait, and a muscle spasm remained the same as the April 2009 examination.  Range of motion testing revealed the following:  forward flexion was 15 degrees; extension was 7 degrees; right lateral flexion was 9 degrees; left lateral flexion was 11 degrees; right rotation was 6 degrees; and left rotation was 7 degrees.  The examiner noted evidence of pain at the end of each range of motion test.  The examiner also concluded that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings revealed minimal to moderate diffuse spondylosis involving various segments of the spine with multilevel degenerative disc space narrowing.  The impression was mild to moderate diffuse lumbar spondylosis in association with multilevel degenerative disc space narrowing with the latter most pronounced at L4-5.

On examination in September 2011, the Veteran reported continued symptoms of constant pain, stiffness, numbness and decreased motion in his lower back.  He stated that his back disability impedes his balance and causes him to occasionally fall.  During flare-ups, the Veteran reported that he falls on average four to five times a week and experiences decreased motion.  He denied having bowel or bladder problems, but reported that he experienced erectile dysfunction due to his low back disability.  The Veteran stated that he experienced an unknown number of incapacitating episodes over the past year.

Upon physical examination, the examiner noted tenderness along the paralumbar muscles, guarding that produced an abnormal gait, and weakness of the thoracolumbar muscles.  There was no evidence of ankylosis of the thoracolumbar spine.  Range of motion testing revealed the following: forward flexion was 30 degrees with pain at 25 degrees, extension was 15 degrees with pain at 10 degrees, right lateral flexion was 15 degrees with pain at 15 degrees, left lateral flexion was 15 degrees with 10 degrees, right rotation was 10 degrees with pain at 10 degrees, and left rotation was 15 degrees with pain at 10 degrees.  The examiner stated that joint function of the spine was additionally limited by pain and weakness.  The examiner assessed intervertebral disc syndrome with complications of erectile dysfunction.

In submitted statements and testimony, the Veteran stated that his ongoing low back pain resulted in lost sleep, time away from work, and an overall reduced quality of life.  The Veteran also submitted a statement from his co-worker, Cary L. Akers III, who stated that he has observed a dramatic decrease in the Veteran's ability to physically perform a wide range of functions over the eight years they have worked together.

Analysis

Prior to January 11, 2011

To receive a rating higher than 20 percent for a low back disability under the current criteria, the medical evidence must show forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episode having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, that requires bed rest prescribed by a physician and treatment by a physician.

On VA examination in April 2009, the Veteran's forward flexion was 45 degrees and there was no evidence of ankylosis.  Although the examiner concluded that the Veteran's spine is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, there was no additional limitation in range of motion following repetitive use.  There is no evidence that the Veteran's forward flexion was 30 degrees or less or that his thoracolumbar spine was ankylosed.

Nor has the Veteran experienced incapacitating episodes having a total duration of at least 4 weeks (the requirement for a 40 percent rating).  Although the Veteran reported that he missed several days from work due to his low back pain, there is no evidence of record indicating that he was prescribed bed rest by a physician.  

Indeed, on examination in April 2009, the Veteran denied experiencing incapacitation due to his low back disability.  Moreover, the Veteran's medical records document suggested surgical intervention and prescription medication, but are silent for bed rest prescribed by a physician.

Since January 11, 2011

To receive a rating higher than 40 percent , the medical evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. 4.71a, DC 5242.

The January and September 2011 VA examination reports clearly document that the Veteran has retained forward flexion, extension, and rotation of his spine, albeit with limitations.  There is no medical evidence of record of ankylosis of the thoracolumbar spine.

Nor do the VA examinations demonstrate that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks (required for a 60 percent rating).  Although the Veteran reported that he missed several days from work due to his low back pain, there is no evidence of record indicating that he was prescribed bed rest by a physician.  The Veteran's medical records document suggested surgical intervention and prescription medication, but are silent for bed rest prescribed by a physician.

For the entire period on appeal (including both prior to and from January 11, 2011), the functional loss due to pain, weakness, fatigability, and incoordination have been considered in evaluating the Veteran's service-connected low back disability, as indicated in the above discussions.  See DeLuca, supra. The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.   However, the VA examinations did not reveal additional functional impairments that would equate to the criteria for a higher evaluation.  Thus, a higher rating is not warranted for either rating period on appeal based on limitation of motion, even with consideration of painful motion and other DeLuca factors.

In addition to considering the orthopedic manifestations , any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code, must be considered.

In a March 2012rating decision , the RO granted service connection for erectile dysfunction and denied service connection for bilateral upper extremity peripheral neuropathy.  The Veteran did not file a notice of disagreement and the issues are not part of the appeal.  The Veteran has not asserted having any other objective neurologic abnormalities associated with his low back disability as to warrant a separate evaluation on that account.

The evidence shows that the Veteran's service-connected low back disability results in pain and decreased range of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral for extraschedular evaluation is not required.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran reported that he missed several days of work due to his low back disability, the evidence of record indicates that the Veteran is currently employed.  Accordingly, consideration of TDIU pursuant to Rice is not warranted. 

The preponderance of the evidence is against the claims for increase; there is no doubt to be resolved; and increased ratings for a low back disability in excess of 20 percent prior to January 11, 2011, and in excess of 40 percent since, are not warranted.


ORDER

Service connection for a cerebrovascular accident (stroke) is granted.

Entitlement to a rating for a low back disability in excess of 20 percent prior to January 11, 2011, and a rating in excess of 40 percent since, is denied.


REMAND

In November 2011, a VA examiner opined that the Veteran's currently diagnosed hypertension is not related to service because there was no diagnosis of hypertension in service; service medical records only showed two instances of increased blood pressure during service; and hypertension did not manifest within one year of discharge.  This opinion, for many reasons, is inadequate.  

Additionally, the Veteran testified that he injured his cervical spine when he fell during service.  He further testified that he experienced neck pain from that day forward.  Although service treatment records do not document treatment for a cervical spine disability, the Veteran is competent to report the incident and symptoms of pain since service.  As the record does not contain sufficient medical evidence to determine whether the claimed cervical spine disability is related to an injury in service, further development is needed.

Lastly, the Veteran also testified that his service connected bilateral neurogenic claudication of the lower extremities have worsened since his previous examination.  A new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service.

The examiner must comment on the Veteran's high blood pressure readings on July 10, 1981, October 8, 1992, October 9, 1992, October 23, 1992, and October 3, 1996.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed, by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability is related to his active service.

In formulating an opinion, the examiner must comment on any report by the Veteran of continuity of symptoms since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA peripheral nerve examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated studies must be performed.

The examiner is to identify the nerves involved and indicate whether the neurogenic claudication is mild, moderate, or severe.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


